Board of Tax Appeals, No. 2006-V-2389. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the motion of amici curiae Ohio School Boards Association et al. to participate in oral argument, scheduled for August 10, 2010, on behalf of the appellee, and the motion of amicus curiae Ohio Hospital Association to participate in oral argument on behalf of the appellant,
It is ordered by the court that the motions are granted, and amici curiae shall share the time allotted to appellee and appellant.